- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Corporate Taxpayers ID (CNPJ/MF) 76.483.817/0001-20 PUBLICLY HELD COMPANY CVM Register 1431-1 SEC Register (CUSIP) 20441B407  Preferred B SEC Register (CUSIP) 20441B308  Common LATIBEX Register 29922  Preferred B EXTRAORDINARY SHAREHOLDERS MEETING CALL NOTICE The Shareholders of Companhia Paranaense de Energia - COPEL are hereby invited to attend an Extraordinary Shareholders Meeting at the Companys headquarters at Rua Coronel Dulcídio nº 800, in the city of Curitiba, state of Paraná on July 08 at 2:30 pm , to deliberate on the following agenda: Fulfillment of positions on the Companys Board of Directors; Amendments to the Companys Bylaws , as follows: a) article 17  change of the title Chief Administration Officer to Chief Corporate Management Officer; and article 22  adjustment of the title Chief Administrative Officer to Chief Corporate Management Officer, in order to better reflect the attributes of said Officer; b) articles 23, 25 and 27  alterations to the competencies of the Executive Officers in order to reorganize market and tariff control activities, as well as regulatory affairs, so that they can be coordinated and led by those officers responsible for the respective services; and Consolidation of the Companys Bylaws. Notes: a) The documents related to the agenda of the Extraordinary Shareholders Meeting, including the Shareholders Meeting Participation Manual, are available to shareholders at the Companys headquarters; and b) The powers of attorney for the Shareholders Meeting should be delivered to Copels headquarters at the Shareholders Department of the Financial and Investor Relations Area at Rua Coronel Dulcídio, 800, 2º andar, Curitiba, not later than 48 hours prior to the Meeting . Curitiba, May 31, 2010 Ronald Thadeu Ravedutti Secretary of the Board of Directors Publication This Call Notice was published, pursuant to the Brazilian Corporation Law, in the Official Gazette of the State of Paraná and in the newspapers Gazeta do Povo and Diário Comércio, Indústria & Serviços de São Paulo, on June 8, 9 and 10 2010 editions, being also available on the Companys website (www.copel.com/ir). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 08, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
